Title: To John Adams from Oliver Wolcott, Jr., 26 September 1797
From: Wolcott, Oliver, Jr.
To: Adams, John



Dear Sir
Grays near Phila. Sept. 26th. 1797.

I have been honoured with your favour of the 15th. instant.
The enclosed papers relative to the Collectorship of Norfolk confirm the Presidents preference of Otway Byrd. I shall therefore consider the appointment as settled in his favour.
Doct. Rushs pretensions founded on public services & celebrity of character are certainly superiour to any of the Candidates who have been named. I do not know that he has any other fault, than being somewhat addicted to the modern philosophy; being however of a disposition naturally benevolent & not apt to be long tenacious of any particular system, his error if it be one, will probably yield to topical remedies.—But to be serious, my opinion is, that though Doct. Rush’s mind is not exactly of the right cast, no better selection can be made among the Candidates. That the President may have information of all who have applied I enclose certain Letters which have come to hand since I wrote last.
Mr. Harper confirms the objections against Mr. Mulligan for the Naval office of Charleston & has recommended Mr. Thomas Lehre; I am pursuing the inquiry further.
The Presidents directions with respect to the Office of St. Marys, shall be obeyed.
By an Act of Congress passed on the third of April 1794, the President is authorised to convene Congress at such place as he may judge proper, when the legal place of meeting is affected by contagious sickness. There being authority to issue a proclamation, the expediency of the measure remains only to be considered.
That there is a contagious sickness in Philadelphia, is now I believe certain—For a week or ten days, it was nearly extinguished,—It is now extended more than it has before been—& is so firmly seated, that it must have its course—Whatever may have been the case it cannot now be suppressed by any regulation of police.
If as I have no doubt is the truth, this fear is communicated by specific contagion, & is similar to that which has before affected Philadelphia New York, New Haven, Baltimore & Norfolk, it will immediately terminate after a severe frost—Such a frost will in all probability happen in the month of October, or at any rate before the meeting of Congress.
The expence to the public of removing the Offices will be considerable.—The loss of time especially to the Treasury, will be a great evil—The private expence to the Officers of Government; will also be to most of them inconvenient.
The effect of a removal upon the minds of the Citizens would be unpleasant, as it would increase & prolong the misfortunes of a great number of dependent families, who subsist upon the advantages which they derive from the concourse of people who resist to the seat of Government.
The general interest of the Country, requires that as little public notice be taken of this sickness as possible, especially as some of the Physicians have erroneously attributed to it, a domestic origin—The loss of Capital, & Credit which Phila. must suffer cannot be easily calculated—& the sufferings of the few, can be hardly considered as yet commenced. If Congress do not meet in Phila. the next winter, a great portion of foreign consignments, destined for the supply of the next year, will be diverted from their natural course.
If the President shall however determine to convene Congress at some other place than Phila. New York, appears to be the most eligible place.—Baltimore is affected by sickness, Lancaster cannot furnish convenient accomodations, and is not so accessible as New York. This last place is however exposed to the contagion, which may yet break out there, notwithstanding, their extreme caution.
I have found it necessary to give directions for the removal of the Custom House to Chester at which place & Marcus Hook, all Vessells will be discharged untill further orders.
Though orders were promptly given for preparing the dies for executing the stamp Act, & though the progress has yet been as great as was to have been expected, yet it will be impossible to commence the execution of the law by the first of January. I apprehended that the time would be found inadequate, when the Act was passed.
The Receipts into the Treasury exceed my calculations.—All the remittances to Amsterdam arrived safe—I shall remit in a few weeks sufficient funds to meet the public engagements till the first of March ensuing.
The Secretary of State writes that a Treaty has been effected with Tunis, for sixty thousand Dollars.—I have informed him that the money wanted for the Barbary service shall be furnished when he applies for it. It is proposed to ship 160,000 Dollars in Specie.
The Algerine Frigate is nearly ready except her Guns—A fatality seems to attend every attempt to obtain Cannon, the Contractor says that the drafts & models were wrong. They were made by a French Engineer, who skill has been highly rated—I am making every effort to supply the deficiency, & have now a fair prospect of success—
The heavy Masts & Spars & timber for the Dey of Algiers will be ready this fall, if there is a rise of water in the Susquehannah. The shells, cannon Ball & Powder are in a course of being provided by Mr. Francis.
As the peace is general with the Barbary powers, it appears to be important to send them ample supplies this fall, to effect which we are making every exertion.
The French & Spaniards do not appear to have been successful in their attempts upon the Northern Indians—One Coxe of Georgia is endeavouring to establish an illegal settlement in the Indian Country near the South bend of the Tennessee. Blounts influence in Tennessee is yet very considerable;—some persons high in office, say that he is a virtuous man who has been persecuted by the tools of Administration.
The French depredations grow more & more outrageous, and from various appearances I infer that the spirit of commercial adventure in this Country, has recd. a serious check.
I shall attend to the Presidents desire respecting what may occur as proper to be communicated to Congress.
I have the honour to be with / perfect respect & attachment / sir, your obedt. servt.

P.S. An embarrassing question has been brought forward through the intreagues of the French Consuls, who have distributed a form, of what they call a Role de Equipage which they have represented as necessary to the protection of American Vessells—If the papers had been refused it would have been said that the Government was fastidious on a point of mere form, for which it was willing to expose the American Commerce to destruction, with a view to promote a war with France. To have complied without annexing some condition to the papers, would have been to authorize the portent upon which numerous condemnations have taken place. After much hesitation I authorised the enclosed Letter to be written, which under all the circumstances of the Country will I hope be judged proper, by the President.—
OW.

